Order entered April 1, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01134-CR
                                       No. 05-14-01135-CR
                                       No. 05-14-01136-CR

                                  RALIAN BANDA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F13-62067-M, F13-62108-M, F14-00312-M

                                            ORDER
       The Court REINSTATES the appeals.
       On January 29, 2015, we granted the motion of Lori Ordiway to withdraw as counsel and
ordered the trial court to appoint new counsel to represent appellant in these appeals. We have
received the trial court’s order appointing Bret Ordiway. Accordingly, we DIRECT the Clerk to
add Brett Ordiway as appellant’s attorney of record on these appeals.
       Appellant’s brief is due within thirty days of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Brett
Ordiway; and the Dallas County District Attorney’s Office.

                                                       /s/    LANA MYERS
                                                              JUSTICE